Citation Nr: 0606610	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-21 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss; and if so, whether 
entitlement to service connection for that disability is 
established.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 2005, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the applications to reopen the claim for service 
connection for bilateral hearing loss has been accomplished.

2.  In March 1991, the RO denied the claim of service 
connection for bilateral hearing loss.  The veteran was 
notified of this decision, but did not file an appeal.  

3.  The evidence added to the record since the March 1991 RO 
decision relates to an unestablished fact necessary to 
substantiate the claim.  

4.  The currently demonstrated bilateral hearing loss is 
shown to be due to the exposure to acoustic trauma during 
service.  


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the final March 1991 
RO decision is new and material, and the claim of service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a bilateral hearing loss is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to reopen the claim of service connection 
for bilateral hearing loss.

The record shows that an RO rating decision, dated March 
1991, denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  Although the veteran 
was informed of this determination and of his appellate 
rights in the next month, he did not initiate an appeal on 
this issue.  The rating decision therefore became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.201, 20.202, 20.302, 20.1103.  

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §  
3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Smith v. West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  

Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."   Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).

In the present case, this means that the Board must look at 
all the evidence submitted since the March 1991 decision, 
which was the last final adjudication that disallowed the 
veteran's claim.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in August 2002, the regulations in effect 
since August 29, 2001, are for application.  

The revised regulations provide that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable opportunity of substantiating the 
claim.  38 C.F.R. § 3.156.

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The evidence associated with the claims file since the RO 
issued its last final decision in March 1991 includes VA 
treatment records, a VA examination, private treatment 
records, and testimony provided by the veteran at the 
November 2005 hearing.

In March 1991, the RO denied the claim of service connection 
for bilateral hearing loss based on a finding that the 
veteran had normal hearing at separation in April 1969.  

In January 2006, the veteran submitted private audiologic 
evidence that revealed findings of bilateral hearing loss as 
defined by VA.  K.A.P., Au.D., (a Doctor of Audiology) noted 
on the audiometric test report that the veteran was exposed 
to military noise exposure.
 
Of particular significance is the veteran's testimony at the 
November 2005 hearing, in which he stated that while in 
Vietnam he was exposed to a significant amount of gunfire and 
artillery rounds.  

This evidence is new because it was not previously of record.  
The evidence is also material because, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

Accordingly, the Board finds that the evidence submitted 
since the final March 1991 RO decision is both new and 
material.  Therefore, the claim of service connection for 
bilateral hearing loss is reopened.  

The Board has considered the veteran's application to reopen 
his claim with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq.  (West 2003).  
Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.

II.  Entitlement to service connection for bilateral hearing 
loss.

Law and Regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  

Additionally, if a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).   

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  

Analysis

Based on a review of the evidence of record, the Board finds 
that service connection for bilateral hearing loss is 
warranted because the veteran was exposed to acoustic trauma 
during service, and the probative post-service medical 
evidence links his current bilateral hearing loss to service. 

The veteran served in the Republic of Vietnam from April 1968 
to April 1969.  His military occupational specialty was Field 
Artillery cannon crew member.  He maintains that he was 
exposed to acoustic trauma during service when his location 
was attack by the enemy.  

Parenthetically, in a March 2005 decision, the Board notes 
that VA granted service connection for post-traumatic stress 
disorder (PTSD) based on the veteran's claimed stressors.  
These stressors included being involved in combat situations 
in which he witnessed the enemy shoot down a U.S. helicopter.  
He described other situations when his location was attack by 
enemy fire.  Furthermore, the veteran's service personnel 
records confirm that he was awarded the Bronze Star for 
involvement in military operations against the enemy.  
According to his DD214, he was attached to an artillery 
battery.

Given that VA previously granted service connection for PTSD 
based on the foregoing stressor evidence, the Board finds 
that this evidence buttresses the veteran's descriptions of 
exposure to acoustic trauma during service.

The Board has considered the audiometric test results in his 
April 1969 separation examination, that are negative for 
findings of bilateral hearing loss as defined by VA.  [The 
Board notes that VA audiometric readings prior to June 30, 
1966, and service department audiometric readings prior to 
October 31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO) units.  Given that the veteran's April 
1969 separation examination is dated after October 31, 1967, 
the results are not required to be converted.]  

Despite these negative findings in April 1969, the evidence 
discussed above persuasively shows that the veteran was 
exposed to acoustic trauma during service.

In light of the foregoing, the Board finds the veteran's 
recollections of exposure to acoustic trauma credible.  
Therefore, the Board finds that the veteran was exposed to 
acoustic trauma during service. 

The post-service audiometric test results dated since 1991 
meet the criteria for bilateral hearing loss for VA purposes. 

After the appeal was certified to the Board and the veteran 
testified before the undersigned in November 2005, the 
veteran submitted private audiometric evidence from Dr. 
K.A.P.  Dr. K.A.P. reported that the veteran had bilateral 
hearing loss that had continued to worsen over the years.  In 
a separate audiometric test report, the audiometric findings 
confirmed that the veteran had bilateral hearing loss for VA 
purposes.  The doctor also noted on the separate audiometric 
test report that the veteran was exposed to military noise 
exposure.  The Board finds the evidence provided by Dr. 
K.A.P. probative.

Furthermore, the veteran has offered sworn testimony that as 
an artillery crewman in the Vietnam War, he was exposed to 
high levels of noise, and had resultant hearing problems 
following such exposure.  Specifically, the veteran's DD-214 
shows that the veteran's military occupational specialty was 
Field Artillery cannon crew member.

The Board finds the competent evidence of record to be in 
equipoise.  As such, the benefit of the doubt must be applied 
in the veteran's favor.  38 C.F.R. § 3.102.  

The Board has considered the findings in the June 2005 VA 
examination report.  On examination pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
50
50
LEFT
5
5
20
55
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

Although the examiner opined that the current sensorineural 
hearing loss was not caused by military noise exposure, no 
explanation was provided.  The examiner noted the veteran's 
history of exposure to noise during service and that the 
claims file was reviewed.  Nevertheless, the examiner did not 
explain the cause of the veteran's bilateral hearing loss.  
The Board finds that the June 2005 VA examination report 
lacks probative weight in comparison with the evidence 
discussed above.

There is no post-service medical evidence of record that 
documents exposure to acoustic trauma that caused the 
veteran's bilateral hearing loss.  The Board is not competent 
to render medical determinations that are not solidly 
grounded in the record.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  

Therefore, the Board finds that the foregoing evidence favors 
the veteran's claim and there is no competent evidence of 
record establishing exposure to acoustic trauma after 
service.

Accordingly, service connection for bilateral hearing loss is 
warranted.  


ORDER

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for bilateral 
hearing loss are met.

Service connection for bilateral hearing loss is granted.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


